FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  athe Securities Exchange Act of 1934 For period endingFebruary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons Vesting of Conditional Share Awards under the GlaxoSmithKline Performance Share Plan This notification sets out the vesting of an award over Ordinary Shares in GlaxoSmithKline plc, made in 2012 to a connected person of a Person Discharging Managerial Responsibility (PDMR) under the GlaxoSmithKline 2009 Performance Share Plan. The award was subject to relevant business performance conditions. The three year performance period for the award commenced on 1 January 2012 and ended on 31 December 2014. The table below shows the proportion of this Performance Share Plan conditional award that vested and lapsed on 12 February 2015. Name of PDMR Name of Connected Person Number of Ordinary Shares Awarded Number of Ordinary Shares lapsed Mr P Thomson Mrs K Thomson The Company and the above individual were advised of this transaction on 13 February 2015. The closing share price of an Ordinary Share of GlaxoSmithKline plc at the point of vesting on 12 February 2015 was £14.855. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 13 February 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 13,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
